— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Santagata, J.), imposed June 4,1982, upon his conviction of attempted unlawful Grand Jury disclosure, upon a plea of guilty, the sentence being a definite term of imprisonment of one year and a $500 fine. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a three-year period of probation and a $500 fine. As so modified, sentence affirmed and case remitted to the County Court, Nassau County, to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Titone, J. P., Thompson, O’Connor and Weinstein, JJ., concur.